517 Pa. 458 (1988)
538 A.2d 494
Sharon WEBER, Appellant,
v.
Carolyn L. WEBER and Robert Weber.
Supreme Court of Pennsylvania.
Argued March 8, 1988.
Decided March 21, 1988.
*459 Eileen D. Yacknin, Neighborhood Legal Services Ass'n, Pittsburgh, for appellant.
Louis Vaira, Pittsburgh, for Carolyn L. Weber and Robert Weber.
Georgene Siroky, Child Advocacy Legal Aid Society, Pittsburgh, for Jennifer Weber.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.